Citation Nr: 1435851	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  06-38 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for flat feet, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for residuals of neck injury, to include as secondary to a service-connected disability.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel
INTRODUCTION

The Veteran had active service from June 1981 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In September 2006, the Veteran testified at a personal hearing over which a Decision Review Officer of the RO presided.  A transcript of that hearing has been associated with his claims file.

In September 2010, the Board reopened the claim of entitlement to service connection for flat feet, and remanded the claims of service connection for flat feet, residuals of a neck injury and entitlement to a TDIU for additional development.  The case was again remanded in May 2012 and November 2013.  It is now returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's claims file is composed of Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  The records in all virtual files have been considered by the Board in adjudicating this matter.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  The case was remanded most recently in November 2013.  The Board noted that in an October 2013 Written Brief Presentation,  the Veteran had contended that his pes planus was secondary to his service-connected bilateral knee and back disabilities.  Specifically, the Veteran asserts that he developed an altered gait as a result of his service-connected conditions, which may have caused him to place additional stress upon his feet, thereby creating symptomatic flat feet.  In addition, the Veteran claimed that his neck problems may be attributed to his mood disorder.  He submitted evidence in the form of an internet article issued through the National Institute of Health (NIH) which reviewed and discussed results from a clinical study focusing on the potential relationship between chronic pain and mood disorders.  The Board remanded these claims in order to obtain opinions with regard to the Veteran's claims for entitlement to service connection on a secondary basis.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2013). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability either (a) was caused by or (b) is aggravated by a service-connected disability. 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995). VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b).  However, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the claimant.

The requested opinions were provided in January 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinions provided in January 2014 are not adequate, for the following reasons.

With regard to the Veteran's claim for entitlement to service connection for flat feet as secondary to his service-connected back and bilateral knee disabilities, the examiner opined that it is not likely that the appellant's flat feet were caused (in whole or in part) or aggravated (permanently worsened) by his service-connected chronic lumbar sprain and/or degenerative joint disease of the right and left knee.
The examiner provided the rationale that a detailed review of medical literature failed to demonstrate any cause and effect relationship for lumbar spine to knee disease to cause or aggravate flat feet.  However, the Board notes that the examiner did not address the Veteran's contentions regarding the possibility that his altered gait due to his service-connected back and knee disabilities has aggravated his flat feet.  On remand, the examiner must address these contentions.

With regard to the Veteran's claim for entitlement to service connection for a neck injury as secondary to his service-connected mood disorder, the examiner opined that it was not likely that the Veteran's cervical spine disability was caused (in whole or in part) or aggravated (permanently worsened) by his mood disorder.
The examiner provided the rationale that review of relevant medical literature failed to show any etiological basis for a mood disorder, to either cause or aggravate cervical degenerative disease.  However, the Board notes that the Veteran submitted evidence in the form of an internet article issued through the National Institute of Health (NIH) which reviewed and discussed results from a clinical study focusing on the potential relationship between chronic pain and mood disorders.  On remand, the examiner should address this article in providing an opinion as to whether the Veteran's cervical spine disability has been caused or aggravated by his service-connected mood disorder.

The claim for TDIU is inextricably intertwined with the claims of entitlement to service connection for flat feet and for a neck disability.  Therefore, the Board must defer consideration on this issue until such time as the necessary evidentiary development of the lumbar spine claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The agency of original jurisdiction shall refer the claims file, to include a copy of this Remand, to the same examiner that provided the January 2014 VA medical opinion, or another appropriate VA physician if this examiner is unavailable, so that an additional addendum may be provided as to the etiology of the asserted flat feet.  If further examination or testing is needed, this should be undertaken. 

The examiner is requested to determine whether it is at least as likely as not that the Veteran's flat feet have been aggravated (have undergone a permanent, measurable increase in  severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected back and/or bilateral knee disabilities and any altered gait cause by these service-connected disabilities.  

If the Veteran's flat feet have been aggravated by his service-connected back and/or bilateral knee disabilities, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the reports of symptomatology, reasons for doing so must be provided.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.  The examiner should reconcile any opinions with the VA treatment records, the private medical opinions, the VA medical opinions, treatises of record, and lay statements of the Veteran.  

2.  The agency of original jurisdiction shall refer the claims file, to include a copy of this Remand, to the same examiner that provided the January 2014 VA medical opinion, or another appropriate VA physician if this examiner is unavailable, so that an additional addendum may be provided as to whether the Veteran's cervical spine disability has been caused or aggravated by his service-connected psychiatric disability.  If further examination or testing is needed, this should be undertaken. 

The examiner is requested to determine whether:

(a) it is at least as likely as not that the Veteran's cervical spine disorder has been caused (in whole or in part) by his service-connected psychiatric disability; and

(b) it is at least as likely as not that the Veteran's cervical spine disorder has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected psychiatric disability.

The examiner must address the evidence submitted by the Veteran, in the form of an internet article issued through NIH which reviewed and discussed results from a clinical study focusing on the potential relationship between chronic pain and mood disorders.

If the Veteran's current cervical spine disability has been aggravated by his service-connected psychiatric disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the reports of symptomatology, reasons for doing so must be provided.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.  The examiner should reconcile any opinions with the VA treatment records, the private medical opinions, the VA medical opinions, treatises of record, and lay statements of the Veteran.  
3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



